                 Michael Faillace & Associates, P.C.
                                    Employment and Litigation Attorneys
  60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
  New York, New York 10165                                                       Facsimile: (212) 317-1620
  _________
  CTucker@faillacelaw.com

                                              March 27, 2020

  VIA ECF
  Hon. Barbara Moses
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl St.
  New York, NY 10007-1312

         Re:             Ruiz Rivera et al v. Polaris Cleaners 99, Inc. et al
         CASE #:         1:18-cv-08817-RA-BCM

  Your Honor:

           My firm represents Plaintiffs in the above-referenced action. We write jointly with the
  Defense to respectfully request an adjournment in the time the parties may submit their Joint
  Pretrial Order.

          The original date for submission of the Joint Pretrial Order is “30 days after the close of
  discovery,” which is March 29, 2020. ECF No. 41. The original date for the submission was thirty
  days (30) after the end of There were previous requests for adjournment of the discovery deadline,
  which was granted on December 18, 2019, which would extend the time to submit the joint pretrial
  order. ECF No. 29 (discovery due 10/30/2019); 33 (discovery due by 1/13/2020); 41 (discovery
  due by 2/28/2020). The previous requests were granted.

          The reason for the present request is that the parties have been engaged in extensive
  settlement discussions and have exchanged settlement materials. The parties are working amicably
  and diligently--but remotely in light of the 100% workforce reduction requirement due to the
  coronavirus--to resolve the instant action.

         We respectfully request that the parties be permitted to submit a joint pretrial order on or
  before April 30, 2020.

         The requested adjournment or extension does not affect other scheduled dates.

         We thank the Court in advance for the time and consideration devoted to this matter.
Application granted. The parties' deadline to file their
                                                         Respectfully submitted,
joint letter, Dkt. 44, is hereby adjourned to April 30,
2020, and the post-discovery conference is hereby
adjourned to May 8, 2020 at 2 PM. In light of the        By: _______Clifford Tucker_________________
Covid-19 crisis, the post-discovery conference will be               Clifford R. Tucker, Esq.
held by telephone. The parties shall call the Court's
conference line at (888) 363-4749, and enter Access
Code 1015508, followed by the pound (#) key.
SO ORDERED.
                                _______________________
                             Hon. Ronnie Abrams
                             3/30/2020
